UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6742



JOHN LIVESAY,

                                                 Plaintiff - Appellant,

          versus


W. O. WARD, Medical Doctor,

                                                  Defendant - Appellee,

          and


RIVERSIDE   REGIONAL   JAIL;     DARNLEY     HODGE,
Superintendent,

                                                             Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-98-1351-2)


Submitted:   July 12, 2001                      Decided:   July 20, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
John Livesay, Appellant Pro Se. Michael Paul Falzone, John Kenneth
Byrum, Jr., Chandra Dore Lantz, HIRSCHLER, FLEISCHER, WEINBERG, COX
& ALLEN, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John Livesay appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.      We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Livesay v. Ward, No. CA-98-1351-2 (E.D. Va. Mar.

28, 2001).    We deny Livesay’s motion to appoint counsel and dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                   2